Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Final Office action is in response to the application filed on February 28, 2017, the amendments to the claims filed on August 21, 2019, the Request for Continued Examination filed on January 2, 2020, and the amendments to the claims filed on January 19, 2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 and 6-25 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims 1-26 are held to claim an unpatentable abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. § 101.

Claims 1-4 and 6-25 were analyzed for U.S.C. 101 as follows:

Claim 1, and corresponding claims 14, 24, recites a method to authenticate a computing device through the detection of a touch contact on a touchscreen display.
Claims 1-4 and 6-13, 24-25 are directed to a process (i.e., a method) and claims 14-23 are directed to a machine (i.e., a system), thus the claims are one of the four statutory categories of invention and satisfies Step 1 of 35 U.S.C. § 101 analysis.


Additionally, independent claim 1, and corresponding independent claims 14, 24, further recite the additional elements or combination of elements other than the abstract idea of “a computing device,” “touchscreen display,” “an authentication code,” “connectivity circuitry”, “at least one processor,” and “control circuitry.” The individual computing components in the claims are recited at a high level of generality and do not amount to anything more than instructions to perform the abstract idea using a generic computer. Here, the judicial exception is not integrated into a practical application. The additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. As disclosed, the recitation applies the abstract idea to any computing device with a touchscreen. Thus, the claim is directed to an abstract idea.
The above interpretation of the computing components “a computing device,” “touchscreen display,” “connectivity circuitry”, “at least one processor,” and “control circuitry” are consistent with Applicant’s specification which describes the technological platform in broad, indiscriminant terms:
Although certain embodiments are disclosed herein in the context of biometric monitoring devices, it should be understood that touchscreen user input principles and features disclosed herein may be applicable with respect to any suitable or desirable type of computing device, whether wearable or not (App. Spec. Paragraph [0033]). 

The computing device 100 includes control circuitry 110. Although certain modules and/or components are illustrated as part of the control circuitry 110 in the diagram of Figure 1, it should be understood that control circuitry associated with the computing device 100 and/or other components or devices in accordance with the present disclosure may include additional components and/or circuitry, such as one or more of the additional illustrated components of Figure 1. Furthermore, in certain embodiments, one or more of the illustrated components of the control circuitry 110 may be omitted and/or different than that shown in Figure 1 and described in association therewith. The term "control circuitry" is used herein according to its broad and/ordinary meaning, and may include any combination of software and/or hardware elements, devices or features, which may be implemented in connection with operation of the computing device 100. Furthermore, the term "control circuitry" may be used substantially interchangeably in certain contexts herein with one or more of the terms "controller," "integrated circuit," "IC," "application-specific integrated circuit," "ASIC," "controller chip," or the like (App. Spec. Paragraph [0035]).
The electronic display 230 may comprise any type of electronic display known in the art. For example, the display 230 may be a liquid crystal display (LCD) or organic light emitting diode (OLED) display, such as a transmissive LCD or OLED display. The electronic display 230 may be configured to provide brightness, contrast, and/or color saturation features according to display  settings  maintained  by  control  circuitry  and/or  other  internal components/circuitry of the computing device 200 (App. Spec. Paragraph [0046]).

The touchscreen 230 may be a capacitive touchscreen, such as a surface capacitive touchscreen or a projective capacitive touch screen, which may be configured to respond to contact with electrical charge-holding members or tools, such as a human finger. Figure 3 illustrates a touchscreen 330 for a computing device according to one or more embodiments. The touchscreen 230 may comprise one or more wires (306, 308) configured to store electrical charges in a grid configuration. For example, the wires (306, 308) may comprise one or more of copper, indium tin oxide, or the like. The wires may provide a grid of rows 308 and columns 306 coupled to sensing circuitry (not shown). In certain embodiments, in operation, when a finger contacts the screen at a touchpoint 301, electrical charge may be transferred to the finger to complete a circuit, creating a voltage drop at the touchpoint 301. Processing circuitry (not shown) associated with the touchscreen 330 may process the location of the voltage drop for operational purposes. The intersections of the rows and columns may form cells, as shown, wherein each cell corresponds to a unique touchpoint for the touchscreen 330 (App. Spec. Paragraph [0047]).

Based on the descriptions, the additional elements of “a computing device,” “touchscreen display,” “connectivity circuitry”, “at least one processor,” and “control circuitry” amounts to no more than generic computing components that do not contribute anything significant or meaningful to the claim other than, in combination, suggesting a technological environment in which to implement or apply the abstract idea. The claim does not recite any improvements to the generic computing components. The result produced by the invention is no different than a purely mental result, making the role of the computing components insignificant to the abstract ideas, which are not transformed or limited in any significant or meaningful way by the superficial recitation of generic computing technologies.
Similarly, the additional element “an authentication code” is recited broadly and are mere instruction to implement the abstract idea on a computer—no more than a recitation of the words “apply it.” See MPEP § 2106.05(f). The recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words “apply it.” See Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1356 (Fed. Cir. 2016). The use of an authentication code to authenticate a computing device is recited simply as instructions to use a code to verify an identity. Although the independent claims disclose a two digit authentication code, the claims and the specification do not recite any meaningful restrictions on the use of a code to verify an identity (i.e., length of code) nor do the claims and the specification provide a mechanism to implement the code (i.e., encryption, private keys). Thus, the additional element “an authentication code” has been determined to be mere instruction to implement an abstract idea and does not amount to more than a recitation of the words “apply it.”

Further, the functions of the additional element “displaying on a touchscreen display,” “presenting [on a touch screen display],” “detecting [on a touchscreen display]” and “altering, based at least in part on detecting [on a touch screen]” are recited broadly and are mere instruction to implement the abstract idea on a computer—no more than a recitation of the words “apply it.” See MPEP § 2106.05(f). The recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words “apply it.” See Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1356 (Fed. Cir. 2016). The displaying/presenting of information on a touch screen display and the detection of an input on a touchscreen display are recited simply as instructions to show a user certain information on the display of a computing device and then detect user input made on the display. The claims and the specification do not recite any restrictions on the displaying and detecting process nor do the claims and the specification provide a particular mechanism—other than any generic display—to display the information or detect the user input. Thus, the functions of the additional element “displaying on a touchscreen display,” “presenting [on a touch screen display],” “detecting [on a touchscreen display],” and “altering, based at least in part on detecting [on a touch screen]” have been determined to be mere instructions to implement an abstract idea and do not amount to more than a recitation of the words “apply it.”
Finally, taken together, the additional elements of claim 1 have been considered and are not ordered combinations as defined by the courts.

Dependent claims 2-4, 10, 13, and corresponding claims 15, 17-18, 20, further recite various characteristics and behaviors of subareas on a touchscreen when the screen is static as well as when an input is received. The recited claims are dependent upon the recited judicial exception, as explained in the independent claims, without adding additional elements that integrate the exception into a practical application. Further, these limitations do not transform the abstract idea but merely elaborates on how the abstract idea in the independent claims may be implemented (i.e., how many acute angles the subareas may have or how the first subarea is the same as at least one other subareas).

These claims do not recite any additional elements beyond those considered with respect to the independent claims under Step 2B. Therefore, claims 2-5, 10, 13, and corresponding claims 15, 17-18, 20, are ineligible for the same reasons as claim 1 and corresponding claims 14, 24.

Dependent claims 6, 16, and 25, further recite descriptions of a wrist-wearable computing device and the computing device’s components wherein executing confirmation gestures on the device comprises lifting a finger off of the display. The recited claims are dependent upon the recited judicial exception, as explained in the independent claims, without adding additional elements that integrate the exception into a practical application. Further, these limitations do not transform the abstract idea but merely elaborates on how the abstract idea in the independent claims may be implemented (i.e., the computing device is a wrist-wearable computing device and the display is a rectangular display).

These claims do not recite any additional elements beyond those considered with respect to the independent claims under Step 2B. Therefore, claims 6, 16, and 25 are ineligible for the same reasons as claim 1 and corresponding claims 14, 24.
Dependent claims 7-9, 11-12, and corresponding claims 19, 21-23, further recite various characteristics and behaviors of swipe gestures on a touchscreen as well as how the swipe gesture input is received by the computing device. The recited claims are dependent upon the recited judicial exception, as explained in the independent claims, without adding additional elements that integrate the exception into a practical application. Further, these limitations do not transform the abstract idea but merely elaborates on how the abstract idea in the independent claims may be implemented (i.e., the first swipe gesture is at least partially circular about a center point of the display).

These claims do not recite any additional elements beyond those considered with respect to the independent claims under Step 2B. Therefore, claims 7-9, 11-12, and corresponding claims 19, 21-23, are ineligible for the same reasons as claim 1 and corresponding claims 14, 24.

In summary, the dependent claims, both individually and in combination with the ordered claims, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. Therefore, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Offenberg et al. (U.S. Patent Application Publication 2015/0248235; hereinafter Offenberg).

Regarding claim 1, and corresponding claims 14, 24, Offenberg discloses a method of authenticating a computing device (Offenberg: Paragraph [0246]) displaying, by an interface in communication with connectivity circuitry including at least one processor (Offenberg: Paragraph [0264]), a plurality of subareas on a touchscreen display of a computing device, the touchscreen display having a display longitudinal axis, and the plurality of subareas stacked along the display longitudinal axis (Offenberg: Figures 155A-155D; where a touchscreen display is functionally and/or visually partitioned into subareas for user input; Paragraph [0296]; Paragraph [0300]); detecting a first touch contact in a first subarea of the plurality of subareas (Offenberg: Paragraph [0148]; Paragraph [0298]); associating a first character with the first subarea (Offenberg: Paragraphs [0149, 0165, 0189, 0246]); detecting a first swipe gesture from the first subarea to a second subarea of the plurality of subareas, the first swipe gesture being a linear motion, on the touchscreen display, originating in the first subarea and terminating in the second subarea (Offenberg: Figures: 54, 55, 154B, 163; Paragraph [0148], e.g. “Touch-sensitive areas may detect any suitable contact, such as swipes”; Paragraph [0182], e.g. “FIG. 54 may include detecting one or two fingers detected on the front surface in step 5405; detecting the fingers moving left in step 5410, and detecting the gesture in step 5415”; Paragraph [0298]); (Offenberg: Paragraph [0148]; Paragraph [0295]-[0296]); altering, based at least in part on detecting the first touch contact, an appearance of the first subarea on the display (i.e., characters may be rearranged as a user selects characters for input) (Offenberg: Paragraph [0296]; where the characters in all subareas may be rearranged based on user input; Paragraph [0298]; where a user can enter text by tapping the group that contains the characters the user wished to input); associating a second character with the second subarea (associating a first character with the first subarea (Offenberg: Paragraphs [0149, 0165, 0189, 0246]); detecting a first confirmation gesture (i.e., finger release) associated with the first swipe gesture (Offenberg: Paragraph [0304]; where the finger gets released from input element 15906, the character that was selected on release gets added as text to the display—confirm selection); and authenticating, by control circuitry including at least one processor, the computing device based at least in part on the first swipe gesture, the first and second characters, and the first confirmation gesture, wherein the authenticating allows access to data on the computing device (Offenberg: Paragraphs [0149, 0165]; Paragraph [0189] FIG. 81 illustrates a gesture involving multi-touch contact with a touch-sensitive area of a device face, and detecting subsequent motion of the contact points, caused by, e.g., motion of the fingers contacting the touch-sensitive area or by movement of the wrist/hand on which the device is worn; Paragraph [0246]; where the display of alphanumeric or symbolic data corresponding to a rotation (or press or click) by the user may allow the user to unlock the device using the metaphor of a combination lock; Paragraph [0194]; where the outer ring may be a capacitive ring and a user of the device performs any suitable touch gesture).

Regarding claim 2, and corresponding claims 15, 26, Offenberg discloses the method according to claim 1. Offenberg further discloses altering an appearance of the first subarea (i.e., characters may be rearranged as a user selects characters for input), the second subarea, and one or more intervening subareas touched by the first swipe gesture at least partly in response to said detecting the first swipe gesture (Offenberg: Paragraph [0296]; where the characters in all subareas may be rearranged based on user input).

Regarding claim 3, and corresponding claim 18, Offenberg discloses the method according to claim 1. Offenberg further discloses wherein each of the plurality of subareas of the display is the same size (Offenberg: Figures 155A-155D).

Regarding claim 4, and corresponding claim 17, Offenberg discloses the method according to claim 1. Offenberg further discloses wherein each of the plurality of subareas has at least one acute angle (Offenberg: Figure 156C).

Regarding claim 5, Offenberg discloses the method according to claim 1. 

Regarding claim 6, and corresponding claim 16, Offenberg discloses the method according to claim 1. Offenberg further discloses: the computing device is a wrist-wearable computing device including a band having a band longitudinal axis (Offenberg: Figure 1); the display is a substantially rectangular display (Offenberg: Paragraph [0269]), wherein the display longitudinal axis is substantially parallel to the band longitudinal axis (Offenberg: Figure 1; where the screen may be any suitable shape such as  rectangular screen and the longitudinal axis of the screen is parallel to the band—the screen is facing the wearer; Figures 155A-155D; Figure 1; Figure 159D-159F; Figure 152A-152B; where the subareas are rectangular subareas stacked along the direction of the screen facing the wearer—parallel to the band).

Regarding claim 7, and corresponding claim 22, Offenberg discloses the method according to claim 1. Offenberg further discloses wherein the first swipe gesture is an at least partially circular swipe gesture (Offenberg: Paragraph [0295]; Figures 154C-154D).

Regarding claim 8, Offenberg discloses the method according to claim 7. Offenberg further discloses wherein the first swipe gesture is at least partially circular about a center point of the display (Offenberg: Paragraph [0295]).

Regarding claim 9, and corresponding claim 19, Offenberg discloses the method according to claim 1. Offenberg further discloses:detecting a second touch contact in a third subarea of the plurality of subareas (Offenberg: Paragraph [0148]; Paragraph [0298]; where touch contacts to initiate a swipe gesture are detected the same way—touch contact in first subarea, touch contact in third subarea, touch contact in fifth touch area, etc.); detecting a second swipe gesture from the third subarea to a fourth subarea of the plurality of subareas (Offenberg: Paragraph [0148]; Paragraph [0295]-[0296]; where swipe gestures are detected the same way—first swipe gesture, second swipe gesture, third swipe gesture, etc.); and detecting a second confirmation gesture (i.e., finger gets released from input element) associated with the second swipe gesture (Offenberg: Paragraph [0304]; when finger gets released from input element, the character that was selected on release gets added as text to the display—same process for multiple selections); wherein said authenticating the computing device is based at least in part on the second swipe gesture (Offenberg: Paragraph [0165]; Paragraph [0246]; where the display of alphanumeric or symbolic data corresponding to a rotation (or press or click) by the user may allow the user to unlock the device using the metaphor of a combination lock—multiple input gestures needed to unlock).

Regarding claim 10, Offenberg discloses the method according to claim 9. Offenberg further discloses wherein the first subarea is the same as at least one of the second subarea, the third subarea, and the fourth subarea (Offenberg: Paragraph [0279]; where the grids are the same—numbers or symbols; Figures 155A-155D; where the subareas are the same size).

Regarding claim 11, and corresponding claim 23, Offenberg discloses the method according to claim 9. Offenberg further discloses wherein the first swipe gesture is in a first rotational direction, and the second swipe gesture is in a second rotational direction substantially opposite the first rotational direction (Offenberg: Paragraph [0194]; where the outer ring may be a capacitive ring and the user performs an input by performing a rotational gesture with one or more fingers; Paragraph [0246]; where corresponding rotation by the user may allow the user to unlock the device using the metaphor of a combination lock—first rotation in one direction and a second rotation in the opposite direction to the first).

Regarding claim 12, and corresponding claim 21, Offenberg discloses the method according to claim 9. Offenberg further discloses wherein the first swipe gesture is in a first direction along the display longitudinal axis and the second swipe gesture is in a second direction substantially opposite the first direction (Offenberg: Figure 152A-152C; Paragraph [0293]; where user may select from characters in a column by swiping vertically—along the longitudinal axis of the display—within the column—the second swipe gesture may be in a direction opposite the first swipe gesture within the column; Paragraph [0246]; where the device is unlock using the metaphor of a combination lock—selections made in opposite directions).

Regarding claim 13, and corresponding claim 20, Offenberg discloses the method according to claim 9. Offenberg further discloses wherein the first subarea is different from the third subarea (Offenberg: Figure 156C; where each of the subareas has a different shape; Figure 156C-156E; where each of the subareas has different content and position.

Regarding claim 25, Offenberg discloses the method according to claim 24. Offenberg further discloses wherein executing the first confirmation gesture comprises lifting a finger off of the display (i.e., finger gets released from input element) (Offenberg: Paragraph [0304]; when finger gets released from input element, the character that was selected on release gets added as text to the display).

Response to Arguments
Applicant's arguments filed January 19, 2021 have been fully considered but they are not persuasive.

Applicant’s arguments regarding the 35 USC 101 rejection (Remarks, pages 8-11) are acknowledged, however they are not persuasive.  Specifically, applicant argues that the claims are not directed to an abstract idea.  However, the limitations, under their broadest reasonable interpretation, cover performance of the limitation as a mental process.  The touch screen of a computing device in Claims 1 and 24 and the wearable computing device of claim 14 is just applying generic computer components to the recited abstract limitations.  Therefore, the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.

Applicant’s arguments that the claims are directed to something more under step 2B (Remarks, pages 10-11), are acknowledged, however they are not persuasive.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. Per the October 2019 Guidance, “If the examiner concludes the disclosed invention does not improve technology, the burden shifts to the applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 CFR 1.132 must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification[.]”

As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0017, 0033, 0035, 0046, 0047] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore the claims are not patent eligible under Step 2B since they do not provide significantly more.

Applicant’s arguments that the reference does not cite the amendments to the claims (Remarks, pages 11-14) are acknowledged, however they are not persuasive.  Specifically, the amended claim limitations of, “detecting a first swipe gesture from the first subarea to a second subarea of the plurality of subareas, the first swipe gesture being a linear motion, on the touchscreen display, originating in the first subarea and terminating in the second subarea” is taught by Offenberg in at least Figures: 54, 55, and 154B; Paragraph [0148], e.g. “Touch-sensitive areas may detect any suitable contact, such as swipes”; Paragraph [0182], e.g. “FIG. 54 may include detecting one or two fingers detected on the front surface in step 5405; detecting the fingers moving left in step 5410, and detecting the gesture in step 5415”; Paragraph [0298]).  Additionally, see Figure 163 which clearly shows a touch going from left to right as indicated by the arrow. Therefore, Offenberg is considered to fully meet the limitations of the claims, as advanced above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY M MAGUIRE whose telephone number is (571)272-6039.  The examiner can normally be reached on Monday to Friday 8:30 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Lindsay Maguire
2/17/2021
/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693